Citation Nr: 1625199	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  10-18 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 10 percent prior to December 9, 2013, and in excess of 30 percent thereafter for residuals, status post fractured proximal tibia of the right leg, with degenerative joint disease of the right knee, and degenerative changes of the old osteochondral defect involving the medial tibia plateau.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1988 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In a December 2013 supplemental statement of the case, the Agency of Original Jurisdiction (AOJ) increased the rating for the Veteran's right knee/leg disability to 30 percent, effective December 9, 2013.  As the increase did not satisfy the appeal in full, the issue remains on appeal and has been characterized as shown on the title page of this decision.  See AB v. Brown, 6 Vet. App. 35 (1993).

In his April 2010 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge via video-conference.  The hearing was scheduled for February 2015, but the Veteran did not attend.  He has not offered good cause for his failure to appear at the hearing or request that such be rescheduled.  Therefore, the Board considers his request for a hearing to be withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2015).
 
In April 2015, the Board denied the Veteran's claim of entitlement to a rating in excess of 10 percent for a right knee/leg disability prior to December 9, 2013, and in excess of 30 percent thereafter.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in January 2016, on the basis of a Joint Motion for Remand (Joint Motion), vacated the denial and remanded the matter to the Board for further action. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In the Joint Motion, the parties agreed that the Board's April 2015 decision should be vacated and remanded on the basis that the Board erred when it relied upon a VA medical examination report that failed to comply with the Court's holdings in Mitchell v. Shinseki, 25 Vet.App. 32, 43-44 (2011), and DeLuca v. Brown, 8 Vet.App. 2020, 206 (1995), and provided an inadequate statement of reasons and bases for finding the Veteran was not entitled to a separate disability rating for meniscal impairment under 38 C.F.R. § 4.71a, Diagnostic Code 5258 or 5259.

With regard to the former basis for vacatur, a Veteran may be entitled to a higher disability rating than that supported by mechanical application of the relevant diagnostic codes where there is evidence that his disability causes functional loss.  See 38 C.F.R. §§  4.40, 4.45.  When a VA examination fails to take into account the factors listed in these regulations, it is inadequate for evaluation purposes.  See DeLuca v.  Brown, 8 Vet. App. 202, 206-207 (1995).  Specifically, the examiner must "express an opinion on whether pain could significantly limit functional ability during flare-ups or [on repetitive use] over a period of time," and the examiner's determination in that regard "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 206 (internal quotation marks and alteration omitted).  The Court reinforced this principle in Mitchell v. Shinseki, where it held that "when pain is associated with movement . . . the medical examiner must be asked to express an opinion on whether pain could significantly limit functional ability," and such determinations should "if feasible, be 'portray[ed]' . . . in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  25 Vet. App. 32, 44 (2011).

Here, the December 2013 VA examiner noted that the Veteran "[h]as flare ups 1-2 x week lasting few hours," during which he "has stiffness, pain, [and] decreased [range of motion (ROM)] that could significantly limit functional ability during flare ups or with repetitive use over period of time."  The examiner then stated the lost motion could not be provided because of an "inability to measure [Veteran's] ROM during flare ups."  The parties found that the latter statement was insufficient, however, as the examiner did not explain why an estimate could not be provided based on Veteran's description as suggested by the relevant Disability Benefits  Questionnaire form, which asks the examiner to "estimate ROM due to pain and/or functional loss during flare-ups or when the joint is used repeatedly over a period of time."  See http://www.vba.va.gov/pubs/forms/VBA-21-0960M-9-ARE.pdf at 5; Mitchell, supra; Deluca, supra.  In light of this inadequacy, the parties found that the Board erred in relying on such report without seeking clarification.  Therefore, based on the foregoing, the Board finds that reexamination is needed to ascertain the current severity of the Veteran's right knee/leg disability, to include an estimation as to the loss of ROM due to pain and/or functional loss during flare-ups or when the joint is used repeatedly over a period of time, or an adequate explanation as to why such cannot be provided.  

Furthermore, with regard to the latter basis for vacatur, upon reexamination, the VA examiner must address the following evidence of a meniscus (semilunar cartilage) condition: a May 2009 MRI report of "degeneration of the menisci with a tiny radial tear involving the posterior horn of the medial meniscus" and effusion; the April 2009 VA examination report showing a "medial meniscus tear"; and the December 2013 VA examination report showing right knee locking and joint pain.

In June 2015, the Veteran reported that he applied to participate in VA Vocational Rehabilitation, the records of which may be relevant to his service-connected right knee/leg disability.  See Todd v. McDonald, No. 13-0067 (U.S. Vet. App. Sept. 3, 2014); see Golz v. Shinseki, 590 F.3d 1317, 1321-22 (Fed. Cir. 2010).  Upon remand, all records related to VA Vocational Rehabilitation must be associated with the claims file.  Id., 38 C.F.R. § 3.159(c)(2) (2015).

Finally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claim on appeal that have not been obtained.  Thereafter, all identified records, to include updated VA treatment records dated from December 2013 to present, should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA Vocational Rehabilitation records.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records from December 2013 to the present, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completing the above development, and following the receipt of any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected right knee/leg disability.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should conduct range of motion testing of the right knee (expressed in degrees).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner is to express any such additional functional loss in terms of additional degrees of limited motion.  If the latter opinion is not feasible, the examiner must explain why.  Merely stating that such opinion cannot be rendered without resorting to speculation is inadequate.

The examiner should specifically indicate whether the right knee joint is ankylosed.

The examiner should indicate whether there is any lateral instability and/or recurrent subluxation.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate, or severe.

The examiner should also indicate whether there is dislocated or removed semilunar cartilage or episodes of locking and/or effusion in the right knee.  The VA examiner is to address the following evidence suggesting a meniscus (semilunar cartilage) condition: a May 2009 MRI report of "degeneration of the menisci with a tiny radial tear involving the posterior horn of the medial meniscus" and effusion; the April 2009 VA examination report showing a "medial meniscus tear"; and the December 2013 VA examination report showing right knee locking and joint pain.

Finally, the examiner should comment on the functional effects of the Veteran's knee disability on his daily life and employment.

All opinions expressed should be accompanied by supporting rationale.

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

